DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crook et al. (US 2011/0121132 A1) in view of Randall Ray (US 2012/0104162 A1).

Regarding claim 1, Crook teaches a pylon (Fig. 1, “pylon”, 10) for mounting a jet engine (Fig. 1, “engine”, 12) to a wing box (Fig. 1, under side of the “aircraft wing” 14), said mounting pylon comprising a structure which comprises: a port-side semi-structure (Fig. 4, “right truss structure”, 66) and a starboard-side semi-structure (“left truss structure, each formed as a C-beam holes 80 through which the engine 12 may be mounted. The forward engine attachment interface 52, which comprises the left portion 64, the center portion 50, and the right portion 76, generally couples the pylon 10 to the central region of the aircraft engine 12. The forward engine attachment interface 52 may include a plurality of holes 82 near the left and right sides of the interface 52 through which the engine 12 may be mounted”, Para. [0059]-[0060]), and a front wing attachment point (Fig. 2, at “upper wing attachment lug”, 34) configured to attach to the wing box (shown attached in Fig. 2), wherein the lateral flank comprises an openwork structure (Fig. 2 shows framework as open) and comprises a reacting joist that extends in linear fashion between the upper spar and the lower spar (Fig. 3, structure at 188) and is oriented aligned between the front wing attachment point and the reacting attachment point (Fig. 1 shows 188 connects engine and wing lugs, thus the engine and wing, to one another), wherein the lateral flank also comprises multiple transfer joists 
Crook does not expressly disclose wherein the transfer joists are arranged one behind the other aft of the reacting joist, wherein each transfer joist is oriented aligned towards the front wing attachment point, and wherein the angles between two successive joists are equal.
However, in an analogous aircraft pylon art, Randall Ray teaches wherein the transfer joists are arranged one behind the other aft of the reacting joist, wherein each transfer joist is oriented aligned towards the front wing attachment point (Fig. 3, 26, shown aligned towards front wing shown in Fig. 1; “An aft attachment area 24, including a plurality of lugs or other attachment means 26, attaches to the aircraft 14 in a conventional manner”, Para. [0029]), and wherein the angles between two successive joists are equal (Fig. 3, angle between at least two successive joints are shown equal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pylon of Crook wherein the transfer joists are arranged one behind the other aft of the reacting joist, wherein each transfer joist is oriented aligned towards the front wing attachment point, as taught by Randall Ray, since this was a known conventional manner for attaching pylons to an aircraft (Randall Ray, Para. [0029]) and to optimized how the forces travel through the pylon.

Regarding claim 5, Crook as modified by Randall Ray teaches the mounting pylon according to claim 1. Further, Crook teaches wherein each joist is provided with ribs (Most clearly seen in Fig. 4, ribs shown extending out of joists).

Regarding claim 6, Crook as modified by Randall Ray teaches the mounting pylon according to claim 1. Further, Crook teaches wherein the upper spar and the lower spar are provided with ribs (Most clearly seen in Fig. 4, ribs shown extending out of both the upper and lower spars).

Regarding claim 7, Crook as modified by Randall Ray teaches (references to Crook): an aircraft (Fig. 1) comprising a wing box (Fig. 1, under side of the “aircraft wing” 14), a jet engine (Fig. 1, “engine”, 12), and a mounting pylon according to claim 1 (see claim 1 above), wherein the mounting pylon is attached to the wing box by the front wing attachment point  (Fig. 2, at “upper wing attachment lug”, 34), and wherein the jet engine is attached to the mounting pylon by the two bars (Fig. 1, unnumbered bars shown attaching the mounting pylon to the engine).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647